internal_revenue_service number release date index number ---------------------- ---------------------------------------------------- -------------------- ------------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-111250-07 date september taxpayer legend ---------manager cpa manager cpa a b c d e f --------------------------------------------------------------------------------- ---------------------------------------- ----------------------------- ------------------------------------ --------------------------------- ------- ------- ------- ------- ------- ------- dear ------------------ we received your letter requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election to be treated as a homeowners_association under sec_528 of the internal_revenue_code for taxable years c through e this letter responds to your request taxpayer is a residential_real_estate_management_association that was formed in year a taxpayer relied on manager to handle all accounting bill paying and cash management on behalf of taxpayer manager hired cpa to prepare taxpayer’s previous income_tax returns a copy of the tax_return for taxable_year b shows that manager signed the return as agent for taxpayer the information submitted and the representations made are as follows in year d taxpayer decided to replace manager with manager after noticing that manager was not carrying out its duties properly taxpayer notified manager to send all taxpayer documents and records to the new manager and to transfer all plr-111250-07 taxpayer funds to new bank accounts manager did not respond to these requests taxpayer discovered that manager had closed taxpayer’s bank accounts with a closing withdrawal to manager currently taxpayer is unable to locate manager in year f taxpayer learned through manager that the last returns filed on behalf of taxpayer were for the taxable_year b manager and cpa worked together to assemble financial information for the years for which returns had not been filed the initial draft of the tax_return for c shows that using form 1120h would be more advantageous for taxpayer therefore upon the advice of manager and cpa taxpayer submitted this request for an extension of time under sec_301_9100-1 for taxable years c through e in addition a return for the taxable_year f was recently timely filed sec_528 and sec_1_528-1 of the income_tax regulations generally provide that homeowners associations meeting the requirements of sec_528 may elect to be treated as tax-exempt organizations but only to the extent of their exempt_function_income sec_528 provides in part that the term homeowners_association means an organization that elects at such time and in such manner as the secretary by regulations prescribes to have sec_528 apply for the taxable_year sec_1_528-8 provides that a separate election to be treated as a homeowners_association under sec_528 must be made for each taxable_year this election is made by filing a properly completed form 1120-h or such other form as the secretary may prescribe sec_1_528-8 provides that for taxable years ending after date the election must be made not later than the time including extensions for filing an income_tax return for the year in which the election is to apply sec_301_9100-1 provides that the commissioner in an exercise of discretion may grant a reasonable extension of time under rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make the election under sec_301_9100-1 elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-2 provides automatic extensions of time for making certain requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith plr-111250-07 and that granting relief will not prejudice the interests of the government based on the facts and representations submitted with your request we have determined that the requirements of sec_301_9100-3 have been satisfied with respect to taxable years c through e therefore an extension of time is granted until days from the date of this ruling for making an election to be treated as a homeowners_association under sec_528 for taxable years c through e we note however that the burden is upon taxpayer to produce upon request any records necessary to establish to the satisfaction of the service that taxpayer meets all of the requirements of sec_528 except as expressly ruled herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter or under any other provisions of the code moreover we express or imply no opinion concerning the assessment of interest additions to tax additional_amounts or penalties for failure_to_file an income_tax return with respect to any year specifically we express or imply no opinion whether taxpayer qualifies as a homeowners_association under sec_528 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to taxpayer's election for each year covered by this ruling letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea associate chief_counsel passthroughs and special industries
